TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 27, 2017



                                     NO. 03-16-00773-CV


                                    Brian Simons, Appellant

                                                v.

                             Union Pacific Railroad Co., Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 18, 2016. Appellant has

filed an unopposed motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and the court

below.